Case 3:20-cv-01497-TAD-KLH Document 1 Filed 11/20/20 Page 1 of 4 PageID #: 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                  MONROE DIVISION

PHYLLIS MILLS                                                 CIVIL ACTION NO.

versus

ACADEMY, LTD.

                                     NOTICE OF REMOVAL

TO:      THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE
         WESTERN DISTRICT OF LOUISIANA-MONROE DIVISION

         Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant, Academy, Ltd. (“Academy”)

hereby gives notice of the removal of this action from the Fourth Judicial District Court for the

Parish of Ouachita, State of Louisiana, to the United States District Court for the Western District

of Louisiana-Monroe Division. In support of this Notice of Removal, Academy submits the

following:

                                                  1.

         Plaintiff Phyllis filed a Petition for Damages against Academy on September 25, 2020, in

the Fourth Judicial District Court for the Parish of Ouachita, State of Louisiana (hereafter, the

“Petition”). The case is styled Phyllis Mills v. Academy, Ltd., No. 20-2549, Section 5 See Petition,

attached as Exhibit 2.

                                                  2.

         Academy was served with the Petition and Citation on October 22, 2020. See Service of

Process Transmittal, attached as Exhibit 2. Consequently, this Notice of Removal is timely under

28 U.S.C. § 1446(b)(1), because it has been filed less than 30 days from service of the Petition in

this matter.

                                                  3.

         This Court has original subject matter jurisdiction over this action under 28 U.S.C. § 1332

and removal jurisdiction under 28 U.S.C. § 1441 because the parties are diverse and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

                                                  4.

         Pursuant to 28 U.S.C. § 1332, there is complete diversity of citizenship in this matter. Mr.

Thomas is a resident of Louisiana. See Petition at p. 1, Exhibit 2.
Case 3:20-cv-01497-TAD-KLH Document 1 Filed 11/20/20 Page 2 of 4 PageID #: 2




                                                 5.

       For purposes of diversity of citizenship, Academy is a citizen of Texas and Delaware.

Academy is a limited partnership. The general partner of Academy is Associated Investors, LLC,

whereas the limited partner of Academy is Academy Managing Co., LLC. The membership

interests of Associated Investors, LLC and Academy Managing Co., LLC are owned 100% by

New Academy Holding Company, LLC. The members of New Academy Holding Company, LLC

are ASO Co-Invest Blocker Sub L.P. and ASO Blocker Sub L.P. Those companies are each 100%

owned by Academy Sports and Outdoors, Inc. Academy Sports and Outdoors, Inc. is a Delaware

corporation with its principal place of business in Texas. See Declaration at ¶ 3, Exhibit 1.

                                                 6.

       While Academy denies any liability to Ms. Mills, the amount in controversy in this matter

exceeds $75,000. Under well-established jurisprudence of the United States Fifth Circuit Court of

Appeals, when the plaintiff has alleged an indeterminate amount of damages, the removing

defendant can satisfy the amount in controversy requirement under 28 U.S.C. § 1332 by showing

that it is “facially apparent” that the plaintiff’s claims exceed $75,000.00. See, e.g., Gebbia v.

Wal-Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000); Luckett v. Delta Airlines, Inc., 171 F.3d

295, 298 (5th Cir. 1999). Regardless, even if not “facially apparent” from the petition, the

removing defendant may set forth specific facts that support a finding of the requisite amount in

controversy. See Allen v. R&H Oil & Gas Co., 63 F.3d 1326, 1335 (5th Cir. 1995).

                                                 7.

       Here, Plaintiff does not plead a specific amount of damages in her Petition because of the

prohibition of pleading a monetary amount of damages under article 893 of the Louisiana Code of

Civil Procedure. Nonetheless, it is “facially apparent” from the Petition that the amount in

controversy is met in this case. Plaintiff alleges that “she slipped on a shelving bracket and fell to

the ground, causing severe and disabling injuries to her left foot.” See Petition at ¶ 4, Exhibit 2.

Plaintiff further alleges that she suffered “severe and disabling injuries” including, without

limitation:

       a) Past, present, and future mental and physical pain and suffering

       b) Past, present, and future medical expenses

       c) Past, present, and future mental and emotional distress;

       d) Permanent damage and disability;


                                                  2
Case 3:20-cv-01497-TAD-KLH Document 1 Filed 11/20/20 Page 3 of 4 PageID #: 3




        e) Loss of enjoyment of life;

        f) Loss of consortium;

        g) Lost wages and/or economic opportunity, past, present, or future; and

        h) Such other elements of damages which will be more fully shown at the trial on the

            merits.

See Petition at ¶ 9 a)-h). In Hernandez v. USA Hosts, Ltd., 418 F.Appx. 293 (5th Cir. 2011), the

United States Court of Appeals for the Fifth Circuit found that allegations of similar import and

nature were sufficient to meet the amount in controversy requirement.

                                                   8.

        Even if not “facially apparent” from the Petition that the amount in controversy exceeds

$75,000, Academy hereby pleads certain facts to establish the amount in controversy requirement,

although denying any liability to Plaintiff. See Allen, 63 F.3d at 1335. Plaintiff, through her

counsel, sent a pre-petition settlement demand to Academy in which her demand exceeds

$75,000.00. In that demand letter, Plaintiff, through her counsel, stated that Plaintiff “suffered a

fracture to her fifth metatarsal on her left foot” and that, due to the injury, Plaintiff was in a walking

boot for 6 months. See Exhibit 1(A). Plaintiff, through her counsel, also withdrew all previous

settlement offers. It is well settled that pre-petition settlement demand letters may be relied upon

in providing the amount in controversy for jurisdiction purposes. See Carver v. Wal-Mart Stores,

Inc., No. 08-42, 2008 WL 2050987 (E.D. La. May 13, 2008)(Noland, J.); see also Fairchild v.

State Farm Mutual Automobile Ins. Co., 907 F.Supp. 969 (M.D. La. 1995). Here, the settlement

demand alone would be sufficient facts to support the amount in controversy requirement.

                                                   9.

        Venue in this Court is provided by 28 U.S.C. § 1441(a), as the Western District of

Louisiana embraces the Parish of Ouachita where the suit originally was filed.

                                                   10.

        Pursuant to 28 U.S.C. § 1446(a), copies of all process, pleadings, and orders served are

being filed with this Notice of Removal.

                                                   11.

        In accordance with 28 U.S.C. § 1446(d), a copy of this Notice of Removal will be filed

with the Clerk of Court for the Fourth Judicial District Court for the Parish of Ouachita, State of




                                                    3
Case 3:20-cv-01497-TAD-KLH Document 1 Filed 11/20/20 Page 4 of 4 PageID #: 4




Louisiana. Additionally, a copy of this Notice of Removal will be delivered to Plaintiff through

her counsel of record.

       WHEREFORE, Defendant, Academy, Ltd., prays that the above-entitled state court action

in the Fourth Judicial District Court for the Parish of Ouachita, State of Louisiana be removed to

the United States District Court for the Western District of Louisiana pursuant to 28 U.S.C. § 1441.



                                              /s/ Ryan O. Luminais
                                              __________________________________________
                                              JAMES M. GARNER, #19589
                                              RYAN O. LUMINAIS, #30605
                                              JOSIE N. SERIGNE #38588
                                              SHER GARNER CAHILL RICHTER
                                              KLEIN & HILBERT, L.L.C.
                                              909 Poydras Street - 28th Floor
                                              New Orleans, Louisiana 70112
                                              Telephone: 504-299-2100
                                              Facsimile: 504-299-2300
                                              Email: jgarner@shergarner.com
                                                      nkling@shergarner.com
                                                      rluminais@shergarner.com
                                              ATTORNEYS FOR DEFENDANT, ACADEMY,
                                              LTD.



                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing has been served on all counsel of

record via email, facsimile, hand delivery, and/or by depositing same in the United States Mail,

properly addressed and postage prepaid, this 20th day of November, 2020.


                                              /s/ Ryan O. Luminais
                                              __________________________________________
                                              RYAN O. LUMINAIS




                                                 4
